Citation Nr: 0705234	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-27 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
paranoid personality (also claimed as paranoid schizophrenia 
and post-traumatic stress disorder (PTSD)).

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cataract, right eye.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left eye condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1969 to 
May 1971.

This matter comes to the Board of Veterans' Appeals (Board or 
BVA) from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied service connection for asthma, paranoid 
personality disorder (also claimed as paranoid schizophrenia 
and PTSD), right eye cataract, and left eye condition.  
Previous unappealed rating decisions denied the claims of 
service connection for mental conditions and bilateral eye 
disorders.  The RO apparently reopened these claims in August 
2003, finding that the veteran had submitted new and material 
evidence, but denied the claims on the merits.  Irrespective 
of the RO's action, the Board must decide whether the veteran 
has submitted new and material evidence to reopen the claims 
of service connection for paranoid personality disorder, 
right eye cataract, and left eye condition.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure complete due process compliance.

On substantive appeal in June 2004, the veteran indicated 
that he wanted to appear at a BVA hearing at a local VA 
office.  Although by letter issued in July 2006, the RO told 
the veteran that the next travel board visit would be held 
from August 21-25, 2006, the record fails to show if he was 
scheduled to appear at a hearing during that time period.  
The record is also void of any correspondence indicating that 
the veteran withdrew his hearing request.  As such, 
additional development in this regard is warranted. 38 C.F.R. 
§ 20.700 (2006).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge, in 
accordance with applicable law.  A copy of 
the notice scheduling the hearing should 
be placed in the claims folder.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



